Citation Nr: 1715476	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  13-04 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a compensable disability rating for a bilateral hearing loss disability.  
 

REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Navy from April 1966 to April 1970.

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Virtual VA contains additional VA treatment records and a hearing transcript.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In March 2014, the Veteran and his spouse presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's Virtual VA file.  

In March 2015, the Veteran submitted a second VA Form 9, requesting an additional videoconference hearing before the Board.  As previously noted, the Veteran was already afforded a Travel Board hearing in March 2014.  However, the United States Court of Appeals for Veterans Claims (Court) recently held that under 38 U.S.C.A. § 7107(b), a claimant who received a personal hearing before the Board at an earlier stage of appellate proceedings is entitled to receive, upon request, a Board hearing following this Court's remand of the same claim.  Cook v. Snyder, No. 15-0873 (U.S. Vet. App. Jan. 31, 2017).  However, this case has not been appealed to the Court and returned to the Board on remand, as in the Cook case.  Thus, the present case is distinguishable from the fact pattern in Cook.  Moreover, there is no good cause to warrant a second hearing, such as a failure to record the March 2014 Travel Board hearing or a change in representation since that hearing.  See e.g., 38 C.F.R. § 20.717(a) (2016) (discussing motion for new hearing when hearing transcript tapes are lost).  Indeed, the Veteran's representative did not provide any reason why a second hearing would be needed.  A transcript of the March 2014 Travel Board hearing is of record, and the Veteran's current representative was present at that hearing.  Thus, the Board finds that a second hearing is not in order.  

In February 2015, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

At worst, the Veteran has Level III hearing loss in the right ear and Level II hearing loss in the left ear.  This is a noncompensable level of hearing loss.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

As to the increased rating issue for bilateral hearing loss being denied in the present decision, review of the claims folder reveals compliance with VA's duty to notify in letters dated in May 2012 (on Virtual VA) and January 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In fact, both VCAA notice letters advised the Veteran of the additional notice requirements for increased rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The outcome of the Vazquez-Flores holdings is that VCAA notice for an increased rating claim does not have to be individually tailored or specific to each Veteran's particular facts, but rather only a generic notice is required.  Both VCAA letters were fully sufficient.

Thus, the Veteran has received all required notice in this case for the increased rating issue on appeal for bilateral hearing loss, such that there is no error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.  

With respect to the duty to assist, the RO has obtained the Veteran's service treatment records (STRs), service personnel records (SPRs), VA treatment records, and VA examinations.  For his part, the Veteran has submitted personal statements, argument from his representative, hearing testimony, and additional private medical evidence.  The Veteran has not identified any additional, outstanding evidence that is relevant to his increased rating claim being decided herein for bilateral hearing loss.  In fact, in a November 2015 Request for Expedited Processing, the Veteran indicated he had no additional evidence to submit.

The last VA audiology examinations rating the severity of the Veteran's service-connected bilateral hearing loss were in August 2012 and June 2015.  However, the record is adequate and the need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83.  Initially, the VA audiology examination dated in June 2015 is fairly recent.  In any event, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  

No probative evidence of record since the last June 2015 VA audiology examination reveals additional worsening above the noncompensable rating assigned here for the bilateral hearing loss disability.  In addition, the Board finds the VA examinations adequate as they were conducted upon a review of the claims file, included thorough examinations, and addressed the Veteran's hearing loss symptoms as they relate to the relevant diagnostic code.  Moreover, both VA audiology examiners conducted speech discrimination scores, despite the Veteran's assertion to the contrary that the August 2012 VA audiology examiner failed to perform such testing in a proper fashion.  Therefore, a new VA audiology examination to rate the severity of his service-connected bilateral hearing loss is not warranted, as there is adequate medical and lay evidence of record to make a determination for the bilateral hearing loss issue in this case.

The Board emphasizes that the VA audiology examinations are adequate, because the VA examiners provided audiometry testing that was adequate for the proper application of the rating criteria for bilateral hearing loss.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In this case, both the August 2012 and June 2015 VA audiology examiners addressed the functional impact of the Veteran's hearing loss; moreover, the Veteran has not asserted or demonstrated prejudice caused by any deficiency in the VA examinations as to discussing functional loss.  See Martinak, 21 Vet. App. 447. 

Moreover, for the service-connected bilateral hearing loss, neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  For instance, the Veteran has not alleged any deficiency with his March 2014 Travel Board hearing testimony as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, supra.  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.  

The Board is therefore satisfied that the AOJ has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the bilateral hearing loss issue on appeal.  

II.  Increased Rating (Schedular)

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

The Veteran filed an increased rating claim for his service-connected bilateral hearing loss disability in March 2012.  The Veteran's entire history is reviewed when assigning a disability evaluation.  38 C.F.R. § 4.1.  However, where an increase in the disability rating is at issue, such as the present case, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board must consider whether there have been times when his bilateral hearing loss disability has been more severe than at others, and rate it accordingly. "The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.  

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

The Veteran's bilateral hearing loss disability is rated as noncompensable (0 percent disabling) under 38 C.F.R. § 4.85, Diagnostic Code 6100.  This 0 percent rating has been in effect since March 5, 2003.  As mentioned above, the Veteran filed an increased rating claim for bilateral hearing loss in March 2012.    

As a lay person, the Veteran has claimed that his bilateral hearing loss is getting worse and believes that he is entitled to an increased rating greater than 0 percent throughout the entire appeal period.  His spouse has also submitted statements supporting his assertions.  The Veteran reports decreased hearing and difficulty understanding conversation, especially in the presence of background noise.  
He is not able to hear any person who is behind him or to the side of him, even with hearing aids.  He can only hear another person if they are sitting or standing in front of him and facing him directly.  If there is any background noise, he is not able to hear the television.  He frequently turns up the television's volume to hear it.  His wife testified that she has to raise her voice for the Veteran to hear her.  She dislikes raising her voice at him, because he misinterprets her actions as screaming at him.  As a result, the Veteran becomes frustrated.  The Veteran frequently misinterprets what others say.  His spouse constantly has to repeat herself.  The Veteran had difficulty understanding the August 2012 VA examiner's questions.  When multiple people are talking at the same time, or there is background noise, the Veteran cannot understand what is being said.  Also, he is not able to hear outside when there is wind.  About half the time, he cannot use the telephone - instead, he hands the telephone to his wife.  Sometimes, with his tinnitus, the noise can sound like a room full of locusts.  The Veteran testified his right ear is worse than his left ear.  He has had to order new hearing aids several times.  See March 2003 and June 2003 Veteran's statements; June 2003, March 2006, and July 2012 spouse's statements; March 2012 increased rating claim; October 2012 NOD; and March 2014 Travel Board hearing.   

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C. F. R. § 4.85. 

Regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.      38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral. 

Upon review, the Board finds that the evidence of record does not warrant an increased disability rating in excess of 0 percent for bilateral hearing loss.  38 C.F.R. § 4.7.  The following evidence of record does not support a higher compensable rating:

VA treatment records dated from 2003 to 2015 frequently discuss the Veteran's difficulties hearing and his reordering of new hearing aids.  Sometimes he has wax on his hearing aids.  

In December 2007, the Veteran was seen for his hearing loss according to a VA audiology clinic note on Virtual VA and a VA audiogram on VBMS.  At that time, puretone thresholds, in decibels, were as follows:



HERTZ 



1000
2000
3000
4000
RIGHT
5
15
45
60
LEFT
5
5
35
60

The pure tone threshold average was 31 decibels in the right ear and 26 decibels in the left ear.

As to use of the Maryland CNC controlled speech discrimination test at the December 2007 VA audiogram, it appears the VA audiologist utilized the NU-6 speech recognition test.  However, 38 C.F.R. § 4.85 specifically requires examinations used for VA purposes to have a controlled speech discrimination test using the Maryland CNC word list and audiometry test.  The word list requirement in the VA regulation is very specific and differs from other word lists used to test hearing impairment, to include the NU-6 and CID W-22 list.  Thus, VA hearing aid tests and other VA audiology consults found within VA outpatient treatment records cannot be used to support an increased rating because these tests are conducted differently than C&P tests and not in accordance with the regulations.  Simply put, VA hearing aid evaluations are not done to determine hearing acuity, but rather to fit the Veteran with a hearing instrument to fit his/her particular audiometric demands.  As such, they are not suitable for rating purposes.  

However, under 38 C.F.R. § 4.85(c), Table VIa will be utilized when a VA audiology examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or as indicated by the provisions of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment.  Table VIa determines hearing impairment based only on the puretone threshold average.  Id.  As such, to provide the Veteran the benefit of the doubt, the Board will considering rating the Veteran's bilateral hearing loss at the December 2007 VA audiogram based on puretone results only.  

Utilizing Table VIa to determine hearing impairment based only on the puretone threshold average only, the December 2007 VA audiogram findings equate to Level I hearing loss in the right ear and Level I hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VIa.  When those values are applied to Table VII, a 0 percent evaluation reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

In October 2009, the Veteran was seen for his hearing loss according to a VA audiology consult on Virtual VA and a VA audiogram (incorrectly dated October 2008, but actually dated October 2009).  This VA report was provided in graphic representations without numerical interpretation as to the exact puretone thresholds found.  However, the Court has held that the Board cannot discount audiograms simply because they are in graphical form.  The Court explained that a clear graphical audiogram can be interpreted by the Board, as interpretation of a graphical audiogram is a finding of fact to be made by the Board in the first instance.  Kelly v. Brown, 7 Vet. App. 471, 474 (1995). 

In the present case, the Board finds that the October 2009 VA audiogram in graphical representation is clear and its interpretation is not disputable for each puretone threshold.  At that time, puretone thresholds, in decibels, were as follows:



HERTZ 



1000
2000
3000
4000
RIGHT
20
30
50
80
LEFT
20
20
40
70

The pure tone threshold average was 45 decibels in the right ear and 38 decibels in the left ear.  

With regard to speech discrimination testing, it was noted that the October 2009 VA audiologist did not use the Maryland CNC controlled speech discrimination test for VA audiogram on Tools.  In any event, the VA audiologist commented that testing improved in comparison to earlier 2006 results.  But again, absent the utilization of the Maryland CNC word list and audiometry test, this test was not suitable for rating purposes.  

However, under 38 C.F.R. § 4.85(c), Table VIa will be utilized when a VA audiology examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or as indicated by the provisions of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment.  Table VIa determines hearing impairment based only on the puretone threshold average.  Id.  As such, to provide the Veteran the benefit of the doubt, the Board will considering rating the Veteran's bilateral hearing loss at the October 2009 VA audiology consult on Virtual VA based on puretone results only.  

Utilizing Table VIa to determine hearing impairment based only on the puretone threshold average only, the October 2009 VA audiology consult findings equate to Level II hearing loss in the right ear and Level I hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VIa.  When those values are applied to Table VII, a 0 percent evaluation reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

In August 2012, the Veteran was afforded a VA audiology examination.  At that time, puretone thresholds, in decibels, were as follows:



HERTZ 



1000
2000
3000
4000
RIGHT
35
25
75
70
LEFT
15
15
45
60

The pure tone threshold average was 51 decibels in the right ear and 34 decibels in the left ear.  The Maryland CNC controlled speech discrimination test revealed speech recognition of 98 percent in the right ear and 96 percent in the left ear.    
These audiometric findings equate to Level I hearing loss in the right ear and Level I hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, a noncompensable evaluation (0 percent disabling)   reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

Finally, in June 2015, the Veteran was afforded a VA audiology examination.  At that time, puretone thresholds, in decibels, were as follows:



HERTZ 



1000
2000
3000
4000
RIGHT
45
60
95
105
LEFT
40
45
85
95

The pure tone threshold average was 76 decibels in the right ear and 66 decibels in the left ear.  The Maryland CNC controlled speech discrimination test revealed speech recognition of 88 percent in the right ear and 92 percent in the left ear.    
These audiometric findings equate to Level III hearing loss in the right ear and Level II hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, a noncompensable evaluation (0 percent disabling)   reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

The Board has also considered the provisions of 38 C.F.R. § 4.86 to determine whether there is an exceptional pattern of hearing impairment.  However, the Veteran has not had puretone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz or a puretone threshold of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz.  Therefore, a higher evaluation in excess of 0 percent cannot be granted for an exceptional pattern of hearing impairment, as this is not demonstrated in the record.  

Consequently, the evidence does not support an increased disability rating in excess of 0 percent for the Veteran's bilateral hearing loss.  38 C.F.R. § 4.3.  Simply stated, on this record, the results do not provide a basis to grant a compensable rating when considering the service-connected hearing loss in both ears.  



III.  Extraschedular Consideration

As the Court has explained in Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In discussing the first element of Thun on whether any unusual symptoms reported by the Veteran are contemplated by the rating criteria, in Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014), the Federal Circuit held that referral for extraschedular consideration under § 3.321 may be based on the collective impact of a veteran's multiple service-connected disabilities where the combined effect of those disabilities is exceptional and not captured by schedular rating criteria.  In the present case, in addition to the service-connected hearing loss disability adjudicated above, the Veteran is also service-connected for tinnitus.  Thus, the Board will also consider within its present analysis how the combined effects of all of the Veteran's service-connected disabilities "collectively impact" his disability picture in a way not contemplated by the Schedule for Rating Disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Accordingly, the Board is considering whether an extraschedular referral is warranted on both an individual and collective basis for his hearing loss and tinnitus disabilities. 

With regard to the Veteran's tinnitus disability, the Board finds that the Veteran's frequent ringing in his ears is fully addressed by the rating criteria under which it is rated - 10 percent under Diagnostic Code 6260. 

With regard to the Veteran's bilateral hearing loss disability, the Board finds that the majority of the Veteran's hearing loss symptomatology is fully addressed by the rating criteria under which it is rated - Diagnostic Code 6100.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  

In fact, in Doucette v. Shulkin, No. 15-2818 (U.S. Vet. App. March 6, 2017), the Court recently held that the schedular rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are the effects that VA's audiometric tests are designed to measure.  In other words, VA's schedular rating criteria for hearing loss already contemplate the specific functional effects of hearing impairment.  Id.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in VA's Rating Schedule.  

However, the Board does acknowledge the Veteran's description of some unusual symptomatology in the record that may be associated with his service-connected bilateral hearing loss and tinnitus disabilities.  Specifically, the Veteran has described that the skin on his ears can become sore and itchy and raw due to his hearing aids.  See October 2009 VA audiology consult on Virtual VA.  However, the objective examination of the ears in October 2009 did not confirm any skin problems, nor do any other VA treatment records.  But in addition, the Veteran has reported that he has to take medication to help him sleep at night because of noises he hears from his tinnitus and hearing loss.  At times he has described a sound like a swarm of locusts, impacting his ability to sleep.  See October 2012 NOD.   Finally, the Veteran's wife testified that she has to raise her voice for the Veteran to hear her.  She dislikes raising her voice at him, because he misinterprets her actions as screaming at him.  As a result, the Veteran becomes frustrated.  See March 2014 Travel Board hearing testimony.  

Therefore, initially, the Board observes that some of the manifestations of his bilateral hearing loss and tinnitus disabilities may not be listed by the rating criteria, such that the schedular criteria may be inadequate.  Thun, 22 Vet. App. at 115-116.   In fact, the Court in Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) did note that social isolation may warrant a discussion as to whether it constituted a symptom outside the rating schedule.  Again, the Veteran has reported feeling "frustrated" due to a perception that his wife is yelling at him in order to communicate with him.  However, no medical professional of record has diagnosed the Veteran with a specific psychiatric disorder as the result of his service-connected hearing impairment. 

In any event, assuming for the sake of argument that the rating criteria do not cover all of the Veteran's symptomatology for his hearing loss and tinnitus disabilities, the Board finds no probative evidence these disabilities cause "marked" interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  See also 38 C.F.R. § 3.321(b)(1).  As such, the second element of Thun is not met here.  In this regard, "some" interference with employment is already contemplated by the disability ratings that are assigned for the Veteran's hearing loss and tinnitus disabilities.  However, this is not tantamount to concluding there has been "marked" interference with his employment - again, meaning above and beyond that contemplated by the assigned 0 and 10 percent ratings for hearing loss and tinnitus.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired.).  

In the present case, the Veteran is currently 72 years old and already retired.  A September 2003 VA psychiatric examiner documented that the Veteran has worked all his life in relatively "loner" jobs.  There was a six-month time at a cheese factory that he was assigned as manager and could not stand working with those people and maintaining relationships with them.  He has worked on a farm and in construction and at the cheese plant.  For the 18 years prior to 2003, he drove a truck.  An April 2006 VA audiology examination noted that the Veteran was not working at the moment.  However, a January 2008 VA addendum note commented that the Veteran was working hard to rebuild older homes.  An August 2008 VA primary care outpatient note indicated the Veteran was "retired."  A July 2014 VA primary care note stated that the Veteran "retired" from trucking.  Also, an August 2012 VA audiology examination on Virtual VA and a June 2015 VA audiology examination on VBMS concluded that the Veteran's hearing loss affects his ordinary conditions of daily life and ability to work due to the Veteran having trouble hearing people, but tinnitus does not impact his work.  In any event, none of these records demonstrate "marked" interference with employment due to hearing loss or tinnitus.  See 38 C.F.R. § 3.321(b)(1).  During his career, the Veteran often worked in jobs where he could work alone and not interact much with others.  There is no allegation or evidence of record that his service-connected hearing loss and tinnitus cut his career short or caused him to miss time from work.    

In addition, there is no probative evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations due to the Veteran's service-connected hearing loss or tinnitus, to suggest he is not adequately compensated for his disability by the regular Rating Schedule.  38 C.F.R. § 3.321(b)(1); VAOPGCPREC 6-96.  His post-service evaluation and treatment for his hearing loss and tinnitus has been solely on an outpatient basis, and he has not been frequently hospitalized due to any of his service-connected disabilities.  

Based on the foregoing, the Board finds that the requirements for extraschedular evaluations for the Veteran's service-connected bilateral hearing loss and tinnitus disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).




	(CONTINUED ON NEXT PAGE)


ORDER

A compensable disability rating for bilateral hearing loss is denied. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


